Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed September 21st, 2021 has been entered. Currently, claims 1-5, 7-12, 14-16, and 18-20 remain pending in the application. Independent claims 1, 9, and 16 were amended by the Applicant, without the addition of new matter, to include limitations that further narrow the scope of claims. Additionally, claims 1, 3-4, 9-10, 16, and 20 were amended to correct previous 35 USC § 112(b) rejections and claim objections that were set forth in the Non-Final Office Action mailed 06/23/2021. Furthermore, claims 6, 13, and 17 have been cancelled, but the subject matter has been introduced into the independent claims 1, 9, and 16.  Lastly, Applicant’s amendments do not provide sufficient structure for removal of all the 35 USC § 112(f) claim interpretations.
Response to Arguments
3.	Applicant’s amendment to independent claims 1, 9, and 16 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections of claims 1-20 recited in the Non-Final Office Action mailed 06/23/2021.
Applicant’s arguments, see Remarks on Pages 7-10, filed 09/21/2021, with respect to the rejection of claims 1-20 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of 
In response to Applicant’s introduction of new structural limitation into claims 1 and 16, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Bogris (WO 2017178847 A1), Ferraioli (U.S. Patent Pub. No. 20040002673), Kise et al. (JP 2018000585 A), Summit et al. (U.S. Patent Pub. No. 20140228725), and Ogle (U.S. Patent No. 4813406).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitations are: “support member” in claims 1 and 9; “flexible member” in claim 16; and “support member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “member” are a generic placeholder for the word “means”. For examination purposes, “support member” in claims 1 and 9 is interpreted as longitudinal spine substantially running the length of the main body 102 and may further include a channel 118 that runs the length of the support member 116 (Specification, Page 6, Paragraph 29). For examination purposes, “flexible member” in claim 16 is interpreted as coupled between the one or more first receptacles 704, 706 and the second receptacle 710 and may include a channel or slot 716 configured to receive a rigid support member that may be disposed within the flexible member 714 (Specification, Page 12, Paragraph 45). For examination purposes, “support member” in claim 16 is interpreted as a rigid insert of column or sheet of metal such as aluminum or carbon fiber (Specification, Page 7, Paragraph 30).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 1 and claim 19, line 1 recite the limitation "the rigid support insert comprises". There is insufficient antecedent basis for this limitation in the claims. Rephrase “the rigid support insert comprises” in claim 18, line 1, and claim 19, line 1, to read --the support member is a rigid insert comprising--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673).
Regarding claim 1, Bogris discloses (Page 1, lines 9-10, and 15-21; Figures 1-3) a support for an appendage (Page 1, line 15 and Figures 1-3, finger splint to immobilize finger), the support (Page 1, line 15 and Figures 1-3, finger splint to immobilize the finger) comprising: a main body 1 (Page 1, lines 18-21 and see Modified Figure 1 below, main body 1) having a hollow (see Modified Figure 1 below, hollow main body 1 defined by the cavity 2) cylindrical shape (see Modified Figure 1 below, cylindrically shaped main body 1 for securing to finger) defining a cavity 2 (see Modified Figure 1 below, cavity for fitting finger) that is configured to receive an appendage of a wearer (see Modified Figure 1 below, cavity for fitting finger), wherein the main body  1 is configured to provide a friction hold around the appendage (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger) and, wherein one or more apertures 3 (see Modified Figure 1 below, aperture 3) are formed in a wall (see Modified Figure 1 below, wall construed as top surfaces of rings 6 located opposite the support member 4 with the apertures 3 separating the two top surfaces of the rings 6 apart) of the main body 1 to provide bendability (Page 1, lines 15-21 and see modified Figure 1 below, increased structural bendability created by apertures 3 on the buckram) to the main body 1 and to allow the appendage to breathe (Page 1, lines 10, 15-21, and see modified Figure 1 below, apertures 3 on buckram allow for increased surface area of finger skin to breathe) when disposed in the main body 1; a support member 4 (Page 1, lines 15-21 and see Modified Figure 1 below, support member 4 formed by bottom surface of lower buckram which is located adjacent to the main body 1 and opposite the aperture 3; This is the structure as defined by the 35 USC 112(f) analysis above) disposed adjacent a surface of the main body 1 opposite the one or more apertures 3, the support member 4 providing rigidity (Page 1, lines 15-21 and see Modified Figure 1 below, support member 4 formed by bottom surface of lower buckram provides an increased rigidity to main body 1) to the main body 1; and a rigid support insert 5 (Page 1, line 17 and see Modified Figure 1 below, metal plate 5) configured to be inserted into (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is inserted into a channel formed by the sewed edges of the support member 4) the support member 4.



    PNG
    media_image1.png
    706
    422
    media_image1.png
    Greyscale

However, Bogris fails to explicitly disclose a main body having a tapered shape, wherein the main body is formed from a flexible polymer material. 
Ferraioli teaches (Paragraphs 8-9, 39, 45; Figure 8) an analogous support for an appendage 10 (Paragraphs 8, 39, 45, and Figure 8, device 10 is a finger splint possessing sufficient strength and flexibility for limiting the motion of a joint) with an analogous main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) having a tapered shape (Paragraph 39 and Figure 8, tubular side 30 is smaller than tubular side 32 to conform to the natural shape of a finger. Further, tubular sides 30, 32 form tapered openings to further conform to the finger), wherein the analogous main body 30,32,34 is formed from a flexible polymer material (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer).

Regarding claim 2, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Figures 1-3 of Bogris; in Paragraphs 8, 39, 45 and Figures 7-8 of Ferraioli) wherein the main body (Bogris, see Modified Figure 1 above, main body 1; Ferraioli, Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) comprises a plurality of flexible rings (Bogris, see Modified Figure 1 above, rings 6; Ferraioli, Paragraph 8, 39, 45 and Figure 8, tubular sides 30 and 32 which form ring shapes formed from material possessing sufficient strength and flexibility, such as rubber), each of the plurality of flexible rings (Bogris, see Modified Figure 1 above, rings 6; Ferraioli, Paragraphs 8, 39, 45 and Figure 8, tubular sides 30 and 32 which form ring shapes formed from material possessing sufficient strength and flexibility, such as rubber) adjacent (Bogris, see Modified Figure 1 above, rings 6 adjacent aperture 3; Ferraioli, Paragraph 39 and Figure 7, tubular sides 30 and 32 adjacent cut-out area 36) at least one of the one or more apertures (Bogris, see Modified Figure 1 above, aperture 3; Ferraioli, Paragraph 39 and Figure 7, cut-out area 36).
Regarding claim 3, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Figures 1-3 of Bogris) wherein the support member 4 comprises a longitudinal spline (see Modified Figure 1 above, support member 4 is construed as a longitudinal spine running a length of the main body 1) running a length of the main body 1.
Regarding claim 7, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Page 1, line 17 of Bogris) wherein the rigid support insert 5 comprises a metal (Page 1, line 17, metal plate 5).
Regarding claim 9, Bogris discloses (Page 1, lines 9-10, and 15-21; Figures 1-3) a support for an appendage (Page 1, line 15 and Figures 1-3, finger splint to immobilize finger), the support (Page 1, line 15 and Figures 1-3, finger splint to immobilize the finger) comprising: a main body 1 (Page 1, lines 18-21 and see Modified Figure 1 above, main body 1) having a hollow (see Modified Figure 1 above, hollow main body 1 defined by the cavity 2) cylindrical shape (see Modified Figure 1 above, cylindrically shaped main body 1 for securing to finger) defining a cavity 2 (see Modified Figure 1 above, cavity for fitting finger) that is configured to receive an appendage of a wearer (see Modified Figure 1 above, cavity for fitting finger), wherein the main body  1 is configured to provide a friction hold around the appendage (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger); and a support member 4 (Page 1, lines 15-21 and see Modified Figure 1 above, support member 4 formed by bottom surface of lower buckram which is located adjacent to the main body 1 and opposite the aperture 3; This is the structure as defined by the 35 USC 112(f) analysis above) disposed adjacent a surface of the main body 1, the support member 4 providing rigidity (Page 1, lines 15-21 and see Modified Figure 1 above, support member 4 formed by bottom surface of lower buckram provides an increased rigidity to main body 1) to the main body 1.
However, Bogris fails to explicitly disclose wherein the main body is formed from a flexible polymer material. 
Ferraioli teaches (Paragraphs 8-9, 39, 45; Figure 8) an analogous support for an appendage 10 (Paragraphs 8, 39, 45, and Figure 8, device 10 is a finger splint possessing sufficient strength and flexibility for limiting the motion of a joint) wherein the analogous main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) is formed from a flexible polymer material (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a material of the main body of Bogris, so that the main body is formed from a flexible polymer material, as taught by Ferraioli, in order to provide an improved appendage support with an enhanced main body having a flexible polymer material for allowing the finger to remain functional with limited movement (Ferraioli, Paragraphs 8-9, and 45).
Regarding claim 10, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Figures 1-3 of Bogris) wherein the support member 4 comprises a longitudinal spline (see Modified Figure 1 above, support member 4 is construed as a longitudinal spine running a length of the main body 1) running a length of the main body 1.
Regarding claim 14, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Page 1, line 17 of Bogris) wherein the rigid support insert 5 comprises a metal (Page 1, line 17, metal plate 5).
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) and in further view of Summit et al. (U.S. Patent Pub. No. 20140228725).
Regarding claim 4, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Page 1, lines 19-20 and Figures 1-3 of Bogris) wherein the longitudinal spine (see Modified Figure 1 above, support member 4 is construed as a longitudinal spine running a length of the main body 1) includes a channel (Page 1, lines 19-20 and see Modified Figure 1 above, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the sewed edges of the support member 4 form a channel for receiving the metal plate 5). 

Summit teaches (Paragraph 35; Figure 5) an analogous support for an appendage 530 (Paragraph 35 and Figure 5, adjustable three dimensional non-planar brace 530 worn around finger for protecting a finger) with an analogous channel 539 (Paragraph 35 and Figure 5, aligned slots 539) running the analogous length (Paragraph 35 and Figure 5, aligned slots 539 run the length of the coupling 531) of the analogous longitudinal spine 531 (Paragraph 35 and Figure 5, coupling 531 located adjacent hinge 533). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the channel of Bogris in view of Ferraioli, so that the channel runs a length of the longitudinal spine, as taught by Summit, in order to provide an improved appendage support with an enhanced channel with a longitudinal length corresponding to the length of longitudinal spine for allowing an insert to be received in the channel through either side of the longitudinal spine (Summit, Paragraph 35).
Regarding claim 5, the combination of Bogris in view of Ferraioli in view of Summit discloses the invention as described above and further discloses (in Page 1, lines 19-20 and Figures 1-3 of Bogris) wherein the channel (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the sewed edges form a channel for inserting the metal plate 5) is configured to receive (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the sewed edges form a channel for receiving the metal plate 5) the rigid support insert 5.
Regarding claim 11, the combination of Bogris in view of Ferraioli discloses the invention as described above and further discloses (in Page 1, lines 19-20 and Figures 1-3 of Bogris) wherein the longitudinal spine (see Modified Figure 1 above, support member 4 is construed as a longitudinal spine running a length of the main body 1) includes a channel (Page 1, lines 19-20 and see Modified Figure 1 above, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the sewed edges of the support member 4 form a channel for receiving the metal plate 5). 
However, the combination of Bogris in view of Ferraioli fails to explicitly disclose a channel running the length of the longitudinal spine. 
Summit teaches (Paragraph 35; Figure 5) an analogous support for an appendage 530 (Paragraph 35 and Figure 5, adjustable three dimensional non-planar brace 530 worn around finger for protecting a finger) with an analogous channel 539 (Paragraph 35 and Figure 5, aligned slots 539) running the analogous length (Paragraph 35 and Figure 5, aligned slots 539 run the length of the coupling 531) of the analogous longitudinal spine 531 (Paragraph 35 and Figure 5, coupling 531 located adjacent hinge 533). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the channel of Bogris in view of Ferraioli, so that the channel runs a length of the longitudinal spine, as taught by Summit, in order to provide an improved appendage support with an enhanced channel with a longitudinal length corresponding to the length of longitudinal spine for allowing an insert to be received in the channel through either side of the longitudinal spine (Summit, Paragraph 35).
Regarding claim 12, the combination of Bogris in view of Ferraioli in view of Summit discloses the invention as described above and further discloses (in Page 1, lines 19-20 and Figures 1-3 of Bogris) wherein the channel (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the sewed edges form a channel for inserting the metal plate 5) is configured to receive (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the sewed edges form a channel for receiving the metal plate 5) the rigid support insert 5.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) and in further view of Kise et al. (JP 2018000585 A).
Regarding claim 8, the combination of Bogris in view of Ferraioli discloses the invention as described above but fails to explicitly disclose wherein the rigid support insert comprises carbon fiber. 
Kise teaches (Page 3/26; Figure 6) an analogous support for an appendage (Page 3/26 and Figure 6, hallux valgus correction night orthosis) wherein the analogous rigid support insert 31 (Page 3/26 and Figure 6, springy splint 31 is a rigid support insert received in the storage bags comprising the annular fasteners 33,34) comprises carbon fiber (Page 3/26, material of the springy splint 31 is a thin carbon fiber-reinforced sheet). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the rigid support insert of Bogris in view of Ferraioli, so that the rigid support insert comprises carbon fiber, as taught by Kise, in order to provide an improved appendage support with an enhanced rigid support insert comprising a thin carbon-fiber plate for providing a desired decree of rigidity and flexion along a longitudinal axis of the main body so as to follow the path of the bone of an appendage and protect from undesirable bone movement (Kise, Paragraph 9).
Regarding claim 15, the combination of Bogris in view of Ferraioli discloses the invention as described above but fails to explicitly disclose wherein the rigid support insert comprises carbon fiber. 
Kise teaches (Page 3/26; Figure 6) an analogous support for an appendage (Page 3/26 and Figure 6, hallux valgus correction night orthosis) wherein the analogous rigid support insert 31 (Page 3/26 and Figure 6, springy splint 31 is a rigid support insert received in the storage bags comprising the annular fasteners 33,34) comprises carbon fiber (Page 3/26, material of the springy splint 31 is a thin carbon fiber-reinforced sheet). 
.
Claims 16, 18, ands 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) and in further view of Ogle (U.S. Patent No. 4813406). 
Regarding claim 16, Bogris discloses (Page 1, lines 9-10, and 15-21; Figures 1-3) a support for an appendage (Page 1, line 15 and Figures 1-3, finger splint to immobilize finger), the support (Page 1, line 15 and Figures 1-3, finger splint to immobilize the finger) comprising: a main body 1 (Page 1, lines 18-21 and see Modified Figure 2 below, main body 1), further comprising a first receptacle 6 (see Modified Figure 2 below, distal ring 6) disposed adjacent a first end (see Modified Figure 2 below, distal ring 6 adjacent a distal end of the main body 1) of the main body 1 configured to receive a first appendage (Page 1, lines 18-21 and see Modified Figure 2 below, distal ring 6 receives a phalanx portion of a finger appendage) and a second receptacle 7 (see Modified Figure 2 below, proximal ring 7) disposed adjacent a second end (see Modified Figure 2 below, proximal ring 7 adjacent a proximal end of the main body 1) of the main body 1 opposite (see Modified Figure 2 below, proximal end with proximal ring 7 is located opposite distal end with distal ring 6) the first end (see Modified Figure 2 below, distal end of main body 1), the main body 1 further comprising a member 4 (Page 1, lines 15-21 and see Modified Figure 2 below, member 4 formed by bottom surfaces of two buckrams which couple rings 6,7; This is the  structure as defined by the 112f analysis above) coupled between and joining (see Modified Figure 2 below, support member 4 joining the proximal ring 7 and distal ring 6) the one or more first receptacles 6 and the second receptacle 7, wherein the first receptacle 6 is configured to provide a frictional hold around the first appendage (Page 1, lines 9 and 15-21, buckram adapted on finger size, in which buckram provides a frictional hold around finger); and a support member 5 (Page 1, line 17 and see Modified Figure 2 below, metal plate 5; This is the structure as defined by the 35 USC 112(f) analysis above) disposed within (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is inserted into a channel formed by the sewed edges of the support member 4) the member 4 of the main body 1, the support member 5 providing rigidity (Page 1, line 17 and see Modified Figure 2 below, metal plate provides increased rigidity to the main body 1) to the main body 1.

    PNG
    media_image2.png
    699
    412
    media_image2.png
    Greyscale

However, Bogris fails to explicitly disclose a main body comprised of a flexible polymer material, a second receptacle configured to receive a second appendage, the main body further comprises a flexible member coupled between and joining the one or more first receptacles and second receptacle, 
Ferraioli teaches (Paragraphs 8-9, 39, 45; Figure 8) an analogous support for an appendage 10 (Paragraphs 8, 39, 45, and Figure 8, device 10 is a finger splint possessing sufficient strength and flexibility for limiting the motion of a joint) with the analogous main body 30,32,34 (Paragraph 39 and Figure 8, tubular sides 30 and 32 which form ring shapes and connector 34) comprised of a flexible polymer material (Paragraphs 8-9 and 45, device 10 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer), the main body 30,32,34 further comprises a flexible analogous member 34 (Paragraphs 39, 45, and Figure 8, connector 34 formed from material possessing sufficient strength and flexibility, such as rubber) coupled between and joining (Paragraphs 39 and Figure 8, connector 34 coupling tubular sides 30 and 32) the one or more analogous first receptacles 30 (Paragraph 8, 39, 45 and Figure 8, tubular side 30 is a receptacle shape formed from material possessing sufficient strength and flexibility, such as rubber) and analogous second receptacle 32 (Paragraph 8, 39, 45 and Figure 8, tubular side 32 is a receptacle shape formed from material possessing sufficient strength and flexibility, such as rubber) wherein the analogous first receptacle 30 and the analogous second receptacle 32 are formed from a flexible polymer material (Paragraphs 8-9 and 45, device 10 with tubular sides 30,32 formed from a material possessing sufficient strength and flexibility for limiting the motion of a joint. For example, rubber which is a flexible polymer) configured to provide a friction hold around the analogous first appendage (Paragraphs 8-9 and 45, tubular side 30 provides frictional hold around a distal portion of a finger).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the main body comprising the member (Bogris, Page 1, lines 15-21 and see Modified Figure 2 above, member 4 formed by bottom surfaces of two buckrams which couple rings 6,7), first receptacle (Bogris, see Modified Figure 2 above, distal ring 6), and second receptacle (Bogris, see Modified Figure 2 above, proximal  ring 7), of Bogris, so that the main body is formed form a flexible polymer material making the member a flexible member and the first and second receptacles formed from a flexible polymer, as taught by Ferraioli, in order to provide an improved appendage support with an enhanced main body having a flexible polymer material for allowing the finger to remain functional with limited movement (Ferraioli, Paragraphs 8-9, and 45).
However, the combination of Bogris in view of Ferraioli fails to explicitly disclose a second receptacle configured to receive a second appendage, wherein the second receptacle is configured to provide a friction hold around the second appendage.
Ogle teaches (Col. 8, lines 5, 19-20, 32, 56-58; Figure 10) an analogous support for an appendage 53 (Col. 8, lines 19-20 and Figure 10, splint 53 for application to human hand to protect finger) with an analogous main body 24,28,55 (Col. 8, lines 32, 56-58, and Figure 10, rearwardly extending rear support member 24, restraining bands 28, and splint means 55) with an analogous second receptacle 28 (Col. 8, lines 56-58 and Figure 10, restraining bands 28) configured to receive a second appendage (Col. 8, lines 56-58 and Figure 10, The restraining bands 28 receive palm and wrist appendages), wherein the analogous second receptacle 28 is configured to provide a friction hold around the second appendage (Col. 8, line 5, 56-58, and Figure 10, restraining bands 28 may be fabricated from the same material as the splint means 55, which is a material having a desired degree of rigidity and flexibility, such that restraining bands 28 provide a frictional hold around the wrist and palm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a longitudinal length of the main body with a position of the second receptacle on the main body of Bogris in view of Ferraioli, so that the main body has an extended length in which a second receptacle is configured to receive a second appendage, as taught by Ogle, in order to provide an improved appendage support with an enhanced second 
Regarding claim 18, the combination of Bogris in view of Ferraioli in view of Ogle discloses the invention as described above and further discloses (in Page 1, line 17 of Bogris) wherein the support member 5 is a rigid insert comprising a metal (Page 1, line 17, metal plate 5).
Regarding claim 20, the combination of Bogris in view of Ferraioli in view of Ogle discloses the invention as described above and further discloses (in Page 1, lines 19-20 and Figures 2-3 of Bogris) wherein the support member 5 is at least partially embedded (Page 1, lines 19-20, we sew together the two buckrams and we leave in the middle space to insert the metal plate 5, such that the metal plate 5 is at least partially embedded into a channel formed by the sewed edges of the member 4 of the main body 1) in the main body 1.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bogris (WO 2017178847 A1) in view of Ferraioli (U.S. Patent Pub. No. 20040002673) in view of Ogle (U.S. Patent No. 4813406) and in further view of Kise et al. (JP 2018000585 A).
Regarding claim 19, the combination of Bogris in view of Ferraioli in view of Ogle discloses the invention as described above but fails to explicitly disclose wherein the support member is a rigid insert comprising carbon fiber. 
Kise teaches (Page 3/26; Figure 6) an analogous support for an appendage (Page 3/26 and Figure 6, hallux valgus correction night orthosis) wherein the analogous support member 31 (Page 3/26 and Figure 6, springy splint 31) is a rigid insert (Page 3/26 and Figure 6, springy splint 31 is a rigid support insert received in the storage bags comprising the annular fasteners 33,34) comprising carbon fiber (Page 3/26, material of the springy splint 31 is a thin carbon fiber-reinforced sheet). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Examiner, Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786